                Case 18-50274-BLS        Doc 134     Filed 10/03/19   Page 1 of 2



                          UNITED STATES BANKRUPTCY COURT
                           FOR THE DISTRICT OF DELAWARE
In re:
                                                     Chapter 11
TK HOLDINGS INC., et al.,
                                                     Case No. 17-11375 (BLS)
                      1
         Debtors.
                                                     Jointly Administered

Automotive Coalition For Traffic Safety, Inc.,

         Plaintiff,

v.                                                   Adv. Proc. No. 18-50274 (BLS)

Joseph J. Farnan, Jr., not individually but solely
as Trustee of the Reorganized TK Holdings
Trust, and Joyson Safety Systems Acquisition
LLC,                                                 Re: Adv. D.I. 93 & 112

         Defendants.


                                     NOTICE OF HEARING

         PLEASE TAKE NOTICE that, on May 23, 2019, Defendant Joyson Safety Systems

Acquisition LLC’s Motion for Summary Judgment [D.I. 93] (the “JOYSON Motion”), was filed

with the Court.

         PLEASE TAKE FURTHER NOTICE that, on July 15, 2019, Plaintiff Automotive

Coalition for Traffic Safety, Inc.’s Motion for Summary Judgment [D.I. 112] (the “ACTS

Motion”), was also filed with the Court.




1
  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal
tax identification number, as applicable, are: Takata Americas (9766); TK Finance, LLC (2753);
TK China, LLC (1312); TK Holdings Inc. (3416); Takata Protection Systems Inc. (3881);
Interiors in Flight Inc. (4046); TK Mexico Inc. (8331); TK Mexico LLC (9029); TK Holdings de
Mexico S. de R.L. de C.V. (N/A); Industrias Irvin de Mexico, S.A. de C.V. (N/A); Takata de
Mexico, S.A. de C.V. (N/A); and Strosshe-Mex, S. de R.L. de C.V. (N/A). Except as otherwise
set forth herein, the Debtors’ international affiliates and subsidiaries are not debtors in these
chapter 11 cases. The location of the Debtors’ corporate headquarters is 2500 Takata Drive,
Auburn Hills, Michigan 48326.


12710199
              Case 18-50274-BLS      Doc 134     Filed 10/03/19    Page 2 of 2



         PLEASE TAKE FURTHER NOTICE that a hearing with respect to the JOYSON and

ACTS Motions will be held on November 5, 2019, at 1:30 p.m. (ET), before The Honorable

Brendan Linehan Shannon, United States Bankruptcy Judge for the District of Delaware at the

Bankruptcy Court, 824 Market Street, Sixth Floor, Courtroom No. 1, Wilmington, Delaware

19801.

         PLEASE TAKE FURTHER NOTICE that, except for those matters relating to the

JOYSON and ACTS Motions, other matters may not be scheduled to be heard at the hearing absent

permission from the Court.



Dated: October 3, 2019                            BENESCH, FRIEDLANDER, COPLAN
                                                  & ARONOFF LLP

                                                  /s/ Matthew D. Beebe
                                                  Matthew D. Beebe (No. 5980)
                                                  222 Delaware Avenue, Suite 801
                                                  Wilmington, Delaware 19801
                                                  Telephone: (302) 442-7010
                                                  Facsimile: (302) 442-7012
                                                  mbeebe@beneschlaw.com

                                                  BROOKS KUSHMAN P.C.
                                                  Frank A. Angileri
                                                  Linda D. Mettes
                                                  Robert C.J. Tuttle
                                                  Amy C. Leshan
                                                  1000 Town Center, 22nd Floor
                                                  Southfield, Michigan 48075
                                                  Tel: (248) 358-4400
                                                  Fax: (248) 358-3351

                                                  Attorneys for Defendant Joyson Safety
                                                  Systems Acquisition LLC
